                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                     8:13CR296

        vs.
                                                          ORDER ON APPEARANCE FOR
PATRICIA JACOBSEN,                                      SUPERVISED RELEASE VIOLATION

                       Defendant.


       The defendant appeared before the Court on June 23, 2021 regarding Second Amended
Petition for Offender Under Supervision [122]. Richard McWilliams represented the defendant.
Crystal Correa represented the government.        The defendant was advised of the alleged
violation(s) of supervised release, right to retain or appointment of counsel, and any right to a
preliminary hearing in accordance with Federal Rule of Criminal Procedure 32.1(a)(3).
       The government made an oral motion to dismiss Amended Petition for Offender Under
Supervision [98]. The government’s oral motion to dismiss Amended Petition for Offender Under
Supervision [98] is granted without objection.
       The government moved for detention based upon risk of flight and danger. The defendant
requested a continuance of the preliminary and detention hearing. The preliminary and detention
hearing is continued to U.S. Magistrate Judge Michael D. Nelson in Courtroom No. 6, Roman L.
Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at 10:00 a.m. on July 14,
2021. The defendant will remain detained pending further order of the court.


       IT IS SO ORDERED.


       Dated this 23rd day of June, 2021.

                                                    BY THE COURT:

                                                    s/ Susan M. Bazis
                                                    United States Magistrate Judge
